Citation Nr: 1626767	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-10 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for pars interarticularis defect at L5 of the lumbar spine with bilateral erector spine spasm (low back disability).

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the right shoulder with impingement syndrome.

4.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected low back disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected low back disability.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to October 1986 and from April 1993 to November 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from April 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

When this case was before the Board in February 2016, it was decided in part and remanded in part.
  
The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

REMAND

Bilateral Hip Disability

The VA examination afforded the Veteran in January 2016 to address his hips revealed bilateral trochanteric bursitis.  The Veteran was afforded another VA examination in February 2016 addressing the hips.  This examiner recorded a long chronology of treatments and X-rays, but the examiner failed to note the November 2009 X-rays identifying osteoarthritis in the right hip.  Rather, the examiner noted August 2013 X-rays showing normal hips.  The examiner diagnosed trochanteric pain syndrome/trochanteric bursitis bilaterally, but did not provide an opinion concerning the etiology of the disability.  Therefore, the VA examination report is not in compliance with the Board's remand directive and a remand to afford the Veteran another VA examination is required.    

In a statement received by VA in March 2016, the Veteran indicated that he had bilateral hip problems prior to service separation and reported those problems at the VA examination in June 2007, six months prior to his separation from service.  He indicated that his hip symptoms at the time were due to hip disabilities and not due to radiating pain, explaining that in subsequent statements he had referred to "radiating pain" merely because that was the phrase used by VA.  The Veteran, as a layperson, cannot be expected to understand the precise meaning of medical terminology.  However, the Veteran is competent to address his history of bilateral hip pain.  In addition, the Board has found the Veteran's assertions of hip pain beginning in service to be credible.  Therefore, the Veteran's self-reported history should be considered credible by the examiner who performs the bilateral hip examination in response to this remand.  

Low Back, Cervical Spine, and Right Shoulder Disabilities

Unfortunately, the VA examiner, who performed the February 2016 examinations of the Veteran's low back, cervical spine, and right shoulder, failed to provide all information required for rating purposes.   

The February 2016 examinations were not conducted during a flare up of any of the disabilities.  Additionally, while the examiner noted that the record reflected times of greater disability and noted the Veteran's self-report of disability in each of these parts with use over time that was greater than disability or symptoms of disability shown upon examination, the examiner nonetheless concluded that, "the examination is neither medically consistent or inconsistent," with the Veteran's descriptions of functional loss on repeated use over time, and indicated that he could not say whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time "without mere speculation."

The Board believes that the long record of treatment showing objective findings of disability and indicating at least some occasions of exacerbation of the claimed disabilities, as well as the Veteran's self-reports, including at these February 2016 examinations, of the nature of symptoms and impairment experienced during flare-ups and on prolonged use should afford a basis for providing some assessment of the Veteran's disability during flare-ups or when pain, fatigability, or incoordination significantly limited functioning of the affected parts without the examiner having to resort to "mere speculation."  In this respect, the Board finds these February 2016 examinations to be inadequate.  Some effort should be made to have the Veteran additionally examined during a period of flare-up of the disabilities.  At the least, the Veteran should be examined by a different examiner, one who might be able to discern a level of impairment during periods of flare-up, or due to pain, fatigability, or incoordination, based on the historical record and the Veteran's self-report, as well as based on the findings at the examination.  The frequency and duration of flare-ups or exacerbations should also be addressed, as their history was not adequately documented at the February 2016 examinations.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Thereafter, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of each hip disorder present during the period of the claim.  

The examiner should note in particular the report of the November 2009 X-ray study showing that the Veteran was found to have osteoarthritis in the right hip.  

The examiner should identify all disorders of each hip that have been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically relate to the Veteran's service, and whether there is a 50 percent or better probability that the Veteran's service-connected low back disability caused or permanently worsened the disorder.  

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  When all indicated record development is completed, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected low back, cervical, and right shoulder disabilities.  This should be conducted by an examiner other than the one who examined the Veteran for these disabilities in February 2016.  To the extent feasible, in coordination with the Veteran, the examination should be conducted during a period of flare-up or exacerbation of the disabilities.  

All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should assume that the Veteran is credible unless objective evidence indicates otherwise.  The examiner should address the level of impairment for each of these disabilities during periods of flare-up, or due to pain, fatigability, or incoordination, based on the historical record and the Veteran's self-report, as well as based on the findings on the current examination.  The frequency, duration, and severity of such flare-ups should be addressed

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should provide an opinion concerning the impact of each disability on the Veteran's ability to work.

4.  Undertake any other indicated development.  

5.  Thereafter, readjudicate the remanded issues.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




